NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 16-1307
                                       ___________

                                 STEVEN A. JOHNSON,
                                              Appellant

                                             v.

                            WARDEN LEWISBURG USP
                       ____________________________________

                     On Appeal from the United States District Court
                         for the Middle District of Pennsylvania
                              (M.D. Pa. No. 1:16-cv-00013)
                      District Judge: Honorable John E. Jones, III
                      ____________________________________

                   Submitted Pursuant to Third Circuit LAR 34.1(a)
                                   June 16, 2016
          Before: JORDAN, BARRY and VAN ANTWERPEN, Circuit Judges

                                  (Filed: June 22, 2016)
                                       ___________

                                        OPINION*
                                       ___________
PER CURIAM

       Stephen A. Johnson appeals pro se from an order of the District Court dismissing

his petition for a writ of habeas corpus filed pursuant to 28 U.S.C. § 2241. For the

reasons that follow, we will affirm the District Court’s judgment.


*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
       Johnson is incarcerated at USP-Lewisburg within the Middle District of

Pennsylvania. His habeas claims arise out of his transfer from USP-Atwater, in the

Eastern District of California. First, Johnson claimed that his transfer violated his right to

due process of law under the Fourteenth Amendment. Second, Johnson claimed that the

use of hand restraints at USP-Lewisburg amounted to cruel and unusual punishment

under the Eighth Amendment. Third, Johnson claimed that his confinement to his cell

while USP-Lewisburg was on “lockdown” denied him access to the courts under the First

Amendment. Johnson prayed for a declaration that these constitutional rights were

violated and an injunction requiring his transfer to another federal facility. The District

Court dismissed the petition without prejudice as raising non-cognizable claims, and

Johnson appealed.

       We have jurisdiction over this appeal pursuant to 28 U.S.C. § 1291, and our

review of the District Court’s dismissal of Johnson’s § 2241 petition is plenary. See

Cradle v. U.S. ex rel. Miner, 290 F.3d 536, 538 (3d Cir. 2002) (per curiam). Section

2241 gives federal district courts the power to grant a writ of habeas corpus to prisoners

within their jurisdiction who are “in custody in violation of the Constitution or laws or

treaties of the United States.” 28 U.S.C. § 2241(c)(3). To present a viable claim under

§ 2241, a prisoner must challenge the “execution” of his sentences. Coady v. Vaughn,

251 F.3d 480, 485 (3d Cir. 2001). Although we have characterized the precise meaning

of execution as “hazy,” we have said that such claims properly address the way a

sentence is “put into effect” or “carr[ied] out[.]” Woodall v. Fed. Bureau of Prisons, 432
                                              2
F.3d 235, 242-43 (3d Cir. 2005); Cardona v. Bledsoe, 681 F.3d 533, 537 (3d Cir. 2012)

(explaining that, in order for a prisoner to challenge the execution of his sentence under

§ 2241, he must allege that the “[Federal Bureau of Prisons’] conduct was somehow

inconsistent with a command or recommendation in the sentencing judgment”).

       In this case, Johnson did not present a proper § 2241 claim. Johnson’s allegations

concern the fact of his transfer between two high-security prisons and the conditions of

his confinement, not the manner in which the government is carrying out his sentencing

judgment. See id.; Leamer v. Fauver, 288 F.3d 532, 542 (3d Cir. 2002) (“[W]hen the

challenge is to a condition of confinement such that a finding in plaintiff’s favor would

not alter his sentence or undo his conviction, an action under § 1983 [and not habeas

corpus] is appropriate.”). Although Johnson asserts that there are differences between the

conditions at USP-Lewisburg and USP-Atwater, his transfer did not “cross[] the line

beyond a challenge to . . . a garden variety prison transfer.” See Woodall, 432 F.3d at

243 (holding that “[c]arrying out a sentence through detention in a [a community

correction center] is very different from carrying out a sentence in an ordinary penal

institution.”); accord Pischke v. Litscher, 178 F.3d 497, 499-500 (7th Cir. 1999).

       Consequently, we will affirm the District Court’s judgment.




                                             3